NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAY 11 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LELAND ANTHONY NEYER; JUNE E.                   No.    11-15722
NEYER,
                                                D.C. No. 2:09-cv-01671-GEB-
                Plaintiffs-Appellants,          CMK

 v.
                                                MEMORANDUM*
GMAC HOMECOMINGS FINANCIAL
BANK; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Garland E. Burrell, Jr., District Judge, Presiding

                             Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Leland Anthony Neyer and June E. Neyer appeal pro se from the district

court’s judgment dismissing their action arising from foreclosure proceedings. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Medrano v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Flagstar Bank, FSB, 704 F.3d 661, 664 (9th Cir. 2012), and we affirm.

      The district court properly dismissed the Neyers’ action because the Neyers

failed to allege facts sufficient to show that any defendant failed to provide a

required disclosure under the Real Estate Settlement Procedures Act. See 12

U.S.C. § 2605(e) (identifying service-related inquires that require a loan servicer to

respond); see also Medrano, 704 F.3d at 667 (“[L]etters challenging only a loan’s

validity or its terms are not qualified written requests that give rise to a duty to

respond under § 2605(e).”).

      The district court did not abuse its discretion by denying as moot the Neyers’

motion for a preliminary injunction. See Harris v. Bd. of Supervisors, 366 F.3d

754, 759-60 (9th Cir. 2004) (setting forth standard of review and requirements for

a preliminary injunction).

      We reject the Neyers’ contention that the district court improperly refused to

file their “fourth amended complaint.” See Fed. R. Civ. P. 15(a)(2) (other than

amending a pleading once within certain time limits, “a party may amend its

pleading only with the opposing party’s written consent or the court’s leave”).

      AFFIRMED.




                                            2                                      11-15722